DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	Applicant(s) amendments to the drawings filed on 11/10/2021 have overcome the drawing objections set forth in the Non-Final Rejection mailed on 08/10/2021.  Therefore, the previous drawing objections are withdrawn.
	Applicant(s) claim amendments have overcome the claim interpretation previously set forth.  Therefore, the claim interpretation has been withdrawn. 
Applicant(s) arguments and claim amendments submitted on 11/10/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Non-Final Rejection submitted 08/10/2021 are withdrawn.

EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a telephone interview with Steven T. Zuschlag on 12/20/2021.
The amended claims (1-10) are provided below.

1. (Canceled)

2. (Canceled)

3. (Canceled)

4. (Canceled)

5. (Canceled)

6. (Canceled)

7. (Currently Amended) A method for dosing a liquid by sequentially providing negative pressure and positive pressure to a fluid reservoir, the fluid reservoir being disposed in a fluid passage and being limited by a first valve unit associated with the fluid passage and being further limited by a second valve unit associated with the fluid passage, wherein the second valve unit is disposed at a distance from the first valve unit along the fluid passage, the method comprising: 
opening the first valve unit while the second valve unit is closed; 
providing a negative pressure to the fluid reservoir; 
determining a fluid pressure in the fluid reservoir with a pressure sensor and providing an electrical pressure signal of the pressure sensor to a control unit; 
closing the first valve unit when a predefined first fluid pressure in the fluid reservoir is determined by the control unit to block the fluid reservoir between the first valve unit and the second valve unit and to thereby store the negative pressure in the fluid reservoir; 
opening the second valve unit; 
monitoring a pressure rise in the fluid reservoir during an opening state of the second valve unit and while an end region of the fluid passage is immersed in a liquid to be metered; [[and]]
 closing the second valve unit when the control unit determines a predefined second fluid pressure in the fluid reservoir[[.]]
opening the first valve unit; 
providing positive pressure to the fluid reservoir, while the first valve unit is open and while the second valve unit is closed; 
closing the first valve unit as soon as a predefined third fluid pressure is reached in the fluid reservoir;
opening the second valve unit to achieve a pressure drop in the fluid reservoir during the opening state of the second valve unit; and 
closing the second valve unit when a predefined fourth fluid pressure is reached in the fluid reservoir.

8. (Canceled) 

9. (Previously Presented) The method according to claim 8, wherein a pressure signal of a second pressure sensor which is connected to the control unit and which is disposed between the second valve unit and a fluid choke or between a fluid choke and the end region of the fluid passage, is used by the control unit for determining a dosing end pressure, wherein the control unit provides an end signal to a linear drive when the dosing end pressure has been determined.  

10. (Previously Presented) The method according to claim 9, wherein the pressure signal of the second pressure sensor is evaluated after the predefined fourth fluid pressure is reached in the fluid reservoir.

Allowable Subject Matter
	Claims 7, & 9-10 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a method for dosing a liquid by sequentially providing negative pressure and positive pressure to a fluid reservoir.  The method comprising opening a first valve unit disposed in a fluid passage while a second valve unit disposed a distance away from the first valve unit in the fluid passage is closed, providing a negative pressure to the fluid reservoir, determining the pressure in the fluid reservoir with a pressure sensor and providing an electrical pressure signal to a control unit.  Closing the first valve unit to block the first valve unit and the second valve unit to store the negative pressure in the fluid reservoir.  Opening the second valve unit while an end region of the fluid passage is immersed in a liquid and monitoring a pressure rise in the fluid reservoir during an opening state of the second valve unit.  Closing the second valve unit when the control unit determines a predefined second fluid pressure is reached in the fluid reservoir.  Opening the first valve unit and providing a positive pressure to the fluid reservoir while the second valve unit is closed.  Closing the first valve unit upon the fluid reservoir reaching a third predefined fluid pressure.  Opening the second valve unit to achieve a pressure drop in the fluid reservoir and finally, closing the second valve unit when the fluid reservoir reaches a fourth predefined fluid pressure. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        




	/Kathryn Wright/            Primary Examiner, Art Unit 1798